Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination (RCE) under 37 CFR 1.114, including the
fee set forth in 37 CFR 1.17(e), was filed in this application after Notice of Allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
February 15, 2022 has been entered.

Allowable Subject Matter
3. 	Claims 1-5, 10-20 and 25-38 are allowed over prior art.
4. 	The following is an examiner's statement of reasons for allowance: Although the
newly cited prior art of Xia et al (2019/0053312) teaches many electronic devices (ED)
directly connected to base stations 720a and 720b, whereby the base station can be
considered to be a second apparatus. The prior art fail to teach all the limitations in
combination with all the other limitation of the claim with respect to claim 1, 16 and 27,
wherein the second link is an indirect link between the first apparatus and the second
apparatus via a third apparatus that relays the beam failure recovery request to the
second apparatus, and wherein the second apparatus is a base station.
The dependent claims depend on independent claims, therefore, the dependent
claims are allowed as well.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
March 3, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467